                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DONNA GOULD,

                      Plaintiff,

               v.                                                          Case No. 18-C-1282

MONARCH RECOVERY MANAGEMENT, INC.
and JOHN DOES,

                      Defendants.


                    DECISION AND ORDER ON ATTORNEYS’ FEES


       Plaintiff Donna Gould commenced this Fair Debt Collection Practices Act (FDCPA) action

against Defendant Monarch Recovery Management, Inc., on August 20, 2018. Gould accepted

Monarch’s offer of settlement for $1,001.00 in June 2019. The case is now before the court on

Gould’s motion for attorneys’ fees and costs. Gould seeks $57,073.37 in attorneys’ fees and

$1,503.21 in costs. For the following reasons, Gould’s motion for an award of attorneys’ fees and

costs will be granted but for a substantially reduced amount.

                                        BACKGROUND

       Gould brought this action against Monarch on a claim that Monarch had violated the

FDCPA by sending her a letter regarding her debt of $932.30 owed to First Premier Bank.

Congress enacted the FDCPA “to eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C. § 1692(e). Toward that end, the FDCPA bars a debt collector’s




        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 1 of 15 Document 57
use of: (a) harassing, oppressive, and abusive conduct; (b) false, deceptive, or misleading means

or representations; and (c) unfair or unconscionable means. 15 U.S.C. §§ 1692d, 1692e, 1692f.

       In this case, Gould alleged that Monarch had violated the FDCPA by sending her a letter

that included the statements “Total Balance as of 11 SEP 2017: $932.30” and “As of the date of

this letter, you owe $932.30.” Compl., Ex. A, Dkt. No. 1-1. The letter was sent in an effort to

comply with the FDCPA, which requires the debt collector at the inception of the collection

process to provide certain information to the consumer/debtor, including the amount of the debt;

the name of the creditor to whom it is owed; a statement that unless the consumer, within thirty

days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

will be assumed to be valid by the debt collector; and an offer to provide verification of the debt,

if any portion is disputed, and the name of the original creditor, if different from the current

creditor, upon request. 15 U.S.C. § 1692g(a). Gould claimed that the letter violated the FDCPA

because the statement was false, deceptive, or misleading in violation of § 1692e and failed to state

the amount of the debt in violation of § 1692g(a)(1).

       In making this claim, however, Gould was not saying that she did not owe the full $932.30

(which Monarch offered to discount by 35% to $606 in order to settle the matter). If she had

disputed either the validity of the debt or the amount, the letter informed Gould that Monarch

would provide her written verification. But Gould disputed neither. Instead, Gould’s claim was

that by stating her balance “as of” the date of the letter, Monarch had falsely suggested that the

amount of the debt was subject to change, that it could increase due to interest or late charges.

Gould alleged that, contrary to the impression left by the letter, the debt was “static” and would

never increase with the passage of time. Compl., Dkt. No. 1, ¶ 32. Gould claimed that the letter

was therefore “materially misleading to the unsophisticated consumer as it creates a false sense of



                                                 2

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 2 of 15 Document 57
urgency that if the Debt is not promptly paid it will increase substantially and without notice.” Id.

at ¶ 33.

             In addition to actual damages, the FDCPA authorizes statutory damages up to $1,000.

15 U.S.C. § 1692k(a). Gould did not allege that she sustained any actual loss or injury as a result

of the letter she received. As a result, the most she could get for her claim was $1,000. To obtain

this amount, Gould retained attorneys whose billing rates range from $475 to $675 per hour. Of

course, Gould did not agree to pay those rates herself. No sane person would agree to pay attorneys

at such a rate to start a federal lawsuit to obtain at most $1,000. Successful FDCPA plaintiffs are

entitled to recover “the costs of the action, together with a reasonable attorney’s fee as determined

by the court.” 15 U.S.C. § 1692k(a)(3). Attorneys who handle FDCPA cases naturally look to

this provision to recover their fees and costs. And when, as here, the claim is based upon the

standard notice that the debt collector sends to the consumer in each of the accounts assigned for

collection, attorneys who specialize in FDCPA cases generally file suit not just on behalf of the

individual client who brought the letter to the attorney’s attention, but to the entire class of

consumers who received the letter, each of whom, whether confused or not, may be entitled to an

award of up to $1,000. In class action cases, the FDCPA imposes liability on the debt collector

for the total actual or statutory damages for each class member up to the lesser of $500,000 or one

percent of the debt collector’s net worth. 15 U.S.C. § 1692k(a)(2)(B). In class action litigation

involving awards of up to a half million dollars, the rates such as those charged by Gould’s

attorneys might appear more reasonable.

           Gould’s attorneys initially filed her action as a putative class action. However, Gould filed

a motion to withdraw her motion for class certification, which the court granted on March 6, 2019.

Dkt. No. 19. Gould also filed a motion to compel discovery (Dkt. No. 17) and a motion in limine



                                                    3

            Case 1:18-cv-01282-WCG Filed 11/10/20 Page 3 of 15 Document 57
(Dkt. No. 26) during the course of litigation. After Gould filed a motion for summary judgment

as to liability (Dkt. No. 31), Monarch made an offer of judgment, which Gould accepted, for

$1,001, one dollar more than the maximum statutory award Gould could receive on her claim. The

offer also provided that the judgment would “include an amount for Plaintiff’s reasonable

attorneys’ fees and costs in this matter. Dkt. No. 35. The offer further provided that “reasonable

attorneys’ fees and costs are to be agreed upon by the parties, or if the parties are unable to agree,

to be determined by the Court on application by Plaintiff’s counsel.” Id.

       In her motion for an award of attorneys’ fees and costs, Gould stated that, based on the

reasonable rates of the attorneys and the time spent litigating the case, attorneys’ fees amounted to

$58,070.67. In an exercise of billing judgment, Gould’s counsel eliminated some time entries

altogether, including all paralegal time, and took an “across-the-board” reduction of the remaining

total of 25%. Dkt. No. 43 at 4. As a result, Gould initially sought an award of $46,618.11 in fees

and $1,452.56 in costs based on 131.49 hours expended in the matter. Dkt. Nos. 42; 46-1 at 47.

Gould then requested to supplement her motion for attorneys’ fees and costs to include the fees

and costs incurred in preparing a reply brief in support of her motion for attorneys’ fees. Following

a 40% reduction to the total amount of fees incurred in preparing the reply brief, Gould requests

$9,782.80 in attorneys’ fees and $50.65 in costs. In all, Gould seeks $57.073.37 in attorneys’ fees

and $1,503.21 in costs.

                                            ANALYSIS

       “The touchstone for a district court’s calculation of attorney’s fees is the lodestar method,

which is calculated by multiplying a reasonable hourly rate by the number of hours reasonably

expended.” Gastineau v. Wright, 592 F.3d 747, 748 (7th Cir. 2010). However, the analysis does

not end there. “[T]he lodestar figure is just the ‘starting point.’” Thorncreek Apartments III, LLC



                                                  4

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 4 of 15 Document 57
v. Mick, 886 F.3d 626, 638 (7th Cir. 2018) (quoting Estate of Enoch v. Tienor, 570 F.3d 821, 823

(7th Cir. 2009)). Although it is presumptively reasonable, Perdue v. Kenny A. ex rel. Winn, 559

U.S. 542, 553–54 (2010), the lodestar figure may be excessive when “a plaintiff has achieved only

partial or limited success,” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).

       In Hensley, the Court noted that, where the plaintiff has achieved only partial or limited

success, “the product of hours reasonably expended on the litigation as a whole times a reasonable

hourly rate may be an excessive amount. This will be true even where the plaintiff’s claims were

interrelated, nonfrivolous, and raised in good faith.” Id. at 436. “The most critical factor,” the

Court explained in Hensley, “is the degree of success obtained.” Id. Also important are the

complexity of the legal issues involved and the public interest served by the case. Paz v. Portfolio

Recovery Associates, LLC, 924 F.3d 949, 954 (7th Cir. 2019); Schlacher v. Law Offices of Phillip

J. Rotche & Assocs., P.C., 574 F.3d 852, 856–57 (7th Cir. 2009). Once the court has calculated

the lodestar figure, it then must decide whether a further increase or reduction is appropriate based

on its consideration of these factors.

       In Hensley, the Court explained that “[t]here is no precise rule or formula for making these

determinations.” 461 U.S. at 436. The Seventh Circuit has cautioned that fee awards “should not

be linked mechanically to a plaintiff’s award.” Eddleman v. Switchcraft, Inc., 927 F.2d 316, 318

(7th Cir. 1991). But the court has also held that “a district court may consider proportionality as

one factor in determining a reasonable fee.” Schlacher, 574 F.3d at 857 (citing Moriarty v. Svec,

233 F.3d 955, 967–68 (7th Cir. 2000)). And where it chooses to reduce the lodestar figure, a

district court may either attempt to identify specific hours that should be eliminated, or it may

simply reduce the award to account for the limited success, complexity, or interest served.




                                                 5

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 5 of 15 Document 57
Hensley, 461 U.S. at 436–37; Paz, 924 F.3d at 954; Schlacher, 574 F.3d at 856–57. With these

principles in mind, the court will now turn to the issue before it.

       1.      Reasonable Hourly Rate

       Gould requests an hourly rate of $475.00 for Attorney Andrew Thomasson, $575.00 for

Attorney Francis Greene, and $675.00 for Attorney Philip Stern. Dkt. No. 46-1. An attorney’s

reasonable hourly rate is “derived from the market rate for the services rendered.” Pickett, 664

F.3d at 640. To support the rate requested, Gould submitted a declaration from Attorney Trevor

Pedersen showing that the requested rates are consistent with the market rates in the Eastern

District of Wisconsin. See Dkt. No. 44-2. This court has previously considered the rates of

Attorneys Thomasson, Greene, and Stern and found them to be appropriate market rates, see

Wakefield v. Financial Recoveries, Inc., No. 18-CV-173, Dkt. No. 34 (E.D. Wis. Feb. 7, 2019),

but of course that determination is not binding on Monarch here. Moreover, in Wakefield, counsel

had reduced the amount of attorney’s fees requested to a total of $9,000 on a judgment of $1,501,

which, based on the hours claimed, amounted to an effective rate of around $290 per hour.

Nevertheless, Monarch does not challenge the rates charged by Gould’s attorneys, and the court

therefore finds that the requested rates are reasonable.

       2.      Reasonable Number of Hours Billed

       Gould initially sought an award of attorneys’ fees based on 131.49 hours of billable time

dedicated to litigating this case, including preparation of the present motion for attorneys’ fees and

paralegal time. Dkt. Nos. 42 at 2; 46-1. This consists of 79.53 hours performed by Attorney

Thomasson, 46.8 hours performed by Attorney Greene, 1.57 hours performed by Attorney Stern,

and 3.59 hours performed by an individual named Grace LaPera. Id. Gould also seeks an award

of attorneys’ fees and costs based on an additional 30.86 hours spent replying to Monarch’s



                                                  6

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 6 of 15 Document 57
opposition to the motion for attorneys’ fees. Dkt. No. 55-11. Monarch challenges the number of

hours billed, arguing that Gould is seeking recovery for clerical work, duplicate entries, excessive

time, and wasteful and unsuccessful motion practice.

        At the outset, Gould argues that no adjustments should be made because Monarch has

offered no evidence to support its argument that some of the time spent on various tasks was

unreasonable. The argument betrays a misunderstanding of the manner in which attorney fee

determinations are made. Parties generally do not conduct discovery and present evidence on

attorneys’ billing records. To do so would only increase the sense that in many cases fee disputes

have become “the tail wagging the dog.” Ustrak v. Fairman, 851 F.2d 983, 987 (7th Cir. 1988);

Baylor v. Richard Rubenstein & Assocs. PC, 282 F. Supp. 3d 203, 208 (D.D.C. 2017). It would

also ignore the Supreme Court’s admonition in Hensley that “[a] request for attorney’s fees should

not result in a second major litigation.” 461 U.S. at 437. The determination of a reasonable

attorney’s fee is entrusted to the discretion of the court, and the court is to exercise that discretion

based on its review of the applicant’s billing time records and its own understanding of the

litigation. Id.

        With that in mind, the court will first address the parties’ dispute over paralegal time.

Gould claims that, in exercising billing judgment, all time entries for paralegal work were

eliminated. Dkt. No. 43 at 4. Gould nevertheless appears to dispute Monarch’s request to remove

some billing entries submitted by Grace LaPera. Dkt. No. 54 at 3. Gould does not identify Grace

LaPera as a paralegal but does not dispute Monarch’s characterization of her time as paralegal

work. Dkt. No. 51 at 3. In keeping with Gould’s initial assertion that she excluded all paralegal

time, the court will exclude the time claimed for LaPera as listed in the initial billing statement

(3.59 hours) and expended in connection with Gould’s reply (0.53 hours).



                                                   7

         Case 1:18-cv-01282-WCG Filed 11/10/20 Page 7 of 15 Document 57
       Monarch asserts that several of the time entries submitted by Gould’s legal team are

duplicative. A review of the challenged time entries reveals that none of the entries identified by

Monarch are improper. Monarch also argues that Gould’s attorneys have improperly charged for

administrative or clerical work. Courts do not allow fees for “those hours expended by counsel

‘on tasks that are easily delegable to non-professional assistance.’” Spegon v. Catholic Bishop of

Chicago, 175 F.3d 544, 553 (7th Cir. 1999) (citation omitted). “Courts have recognized that

‘organizing file folders, preparing documents, copying documents, assembling filings,

electronically filing documents, sending materials, docketing or “logging” case events into an

internal case tracking system, and telephoning court reporters to be clerical’ tasks for which fees

should not be awarded.” Baier v. Rohr-Mont Motors, Inc., 175 F. Supp. 3d 1000, 1025 (N.D. Ill.

2016) (quoting Delgado v. Vill. of Rosemont, No. 03-C-7050, 2006 WL 3147695, at *2 (N.D. Ill.

Oct. 31, 2006)). Gould agreed to withdraw her request for 0.15 hours for Mr. Green’s time, 0.15

hours for Mr. Stern’s time, and 1.31 hours for Mr. Thomasson’s time in response to Monarch’s

challenge to time related to clerical work. The court finds that these reductions are appropriate

and that the remaining time entries challenged by Monarch are for legal work properly performed

by an attorney. Accordingly, the court will not further reduce Gould’s fee request on this basis.

       Next, Monarch contends that Gould’s legal team spent an excessive amount of time on

certain tasks. In particular, Monarch contends that the hours Gould’s counsel spent preparing the

motion for summary judgment, researching Gould’s claims and reviewing her documents, drafting

discovery requests and a subpoena, and traveling for depositions was excessive. The court will

first address the parties’ dispute over the time spent preparing Gould’s motion for partial summary

judgment. Monarch argues that the 21 hours allegedly expended by Gould to prepare this motion

(Dkt. No. 31) should be reduced to 2.5 hours. Dkt. No. 51 at 9. The court agrees that the hours



                                                8

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 8 of 15 Document 57
awarded for this task should be reduced but not to the extent suggested by Monarch. The summary

judgment brief was neither particularly novel nor complex. Considering the professed experience

of Gould’s counsel (see Dkt. No. 46 at 14), much of the research and argument was likely routine,

and the basic form of the brief could be based on a familiar template. The accompanying proposed

statement of fact (Dkt. No. 24) was less than three pages, reciting basic facts about Gould and the

collection letter. The billing entries supporting the hours spent preparing the summary judgment

filing are vague and offer no insight into why the summary judgment filings required 21 hours of

work. As a result, the court will reduce the amount of time spent on the motion for partial summary

judgment by 30%.

       Aside from the hours related to preparing the motion for summary judgment, the court

concludes that the time incurred researching Gould’s claims and reviewing her materials, drafting

a subpoena and discovery requests, and traveling for depositions was reasonably expended on the

case. The court finds that the time spent performing these tasks was not excessive and a further

reduction of fees on this basis is not required.

       Monarch also asserts that Gould should not recover fees for time spent on her unnecessary

motion practice. Gould filed a motion to certify a class on February 12, 2019. On March 5, 2019,

Gould filed an unopposed motion to withdraw the motion to certify. On May 15, 2019, Gould

advised that she would not file a renewed motion for class certification and would proceed on her

individual claims. Monarch asserts that each billing entry associated with the motion for class

certification should be removed because Gould could have prevailed on her individual FDCPA

claims without filing the motion. Since the withdrawn motion had no bearing on the relief Gould

ultimately obtained, the court finds that it is not appropriate to assess Monarch with the costs of

preparing the motion.



                                                   9

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 9 of 15 Document 57
       In addition, Monarch argues that Gould should be precluded from recovering any fees

associated with Gould’s motion in limine, which alleged that Monarch failed to produce a

representative for deposition. The court denied the motion on June 3, 2019. Although the motion

was denied, it was not unreasonable for Gould to file the motion at the time. Therefore, the fee

award will not be reduced on this basis.

       Finally, the court will consider Gould’s request for additional fees for its time preparing a

reply brief to Monarch’s opposition to its motion for attorneys’ fees. Gould contends that counsel

expended nearly 31 hours and $16,304.67 in fees to prepare this reply brief. Dkt. Nos. 54 at 11;

55-11 at 9. Gould proposes she will tolerate a 40% reduction of this amount, bringing her request

for supplemental fees to $9,782.80. Dkt. No. 54 at 11. In determining whether an attorney’s time

on work related to a fee petition is reasonable, a court should determine “whether the hours claimed

to have been expended on the fee request bear a rational relation to the number of hours spent

litigating the merits.” Batt v. Micro Warehouse, Inc., 241 F.3d 891, 894 (7th Cir. 2001). The fees

supposedly generated to produce the reply brief (before the 40% reduction) exceed one-third of

the $46,618.11 that Gould initially requested in attorneys’ fees to cover the entire 10 months of

litigation. Indeed, more time was spent defending counsel’s own fees than preparing Gould’s

motion for summary judgment. Gould’s attorneys spent 6.07 hours preparing the opening brief in

support of the motion for attorneys’ fees. Still, Monarch’s response raised specific issues to which

Gould was required to respond. It is not unreasonable for the reply to have taken additional time,

but not five times as long as it took to prepare the opening brief. The court will therefore only

award 12 hours for Attorney Thomasson’s work on the reply brief. For these reasons, the court

concludes that the lodestar amount in this case is $43,601.11.




                                                10

       Case 1:18-cv-01282-WCG Filed 11/10/20 Page 10 of 15 Document 57
       3.      Adjustment of the Lodestar

       Having concluded that the lodestar in this action is $43,601.11 based upon the hourly rates

and number of hours worked, the court must next determine whether any additional adjustments

should be made considering the limited success, complexity, or public interest served by the case.

Gould’s success, or more specifically, the success of her attorneys, was limited.

       True, Monarch agreed to pay her a dollar more than the full $1,000 of statutory damages

she could have recovered at trial. But in a single plaintiff non-frivolous FDCPA case, settlement

for such an amount is the norm. The reason why is simple:

       Although Fair Debt cases may be factually different, they are also similar. Usually,
       the real dispute for the federal court to decide is one of attorney’s fees. Liability is
       nearly always resolved by settlement or offer of judgment. Most FDCPA cases never
       reach the merits. This is a function of the FDCPA $1,000 maximum statutory
       penalty per case and the fact that few cases involve actual damages. Thus, it is not
       economically sensible for the parties to battle about the merits. Defendants
       commonly resort to serving an offer of judgment (or settlement offer) for the
       maximum statutory damages available, $1,000.00. Plaintiffs have no practical
       choice but to accept the offer of judgment, since pressing the case would be
       meaningless.

Cohen v. Am. Credit Bureau, Inc., No. 10-5112, 2012 WL 847429, at *1 (D.N.J. Mar. 13, 2012).

Even to file a Rule 12(b)(6) motion to dismiss would cost a defendant far more than $1,000 in

attorneys’ fees, and under the law of this circuit, such motions are generally not successful. See

Johnson v. Enhanced Recovery Co., LLC, 961 F.3d 975, 980 (7th Cir. 2020) (noting that

“complaints alleging misleading communications under § 1692e are rarely subject to dismissal for

failure to state a claim because in this circuit, whether a communication is false, deceptive, or

misleading under the FDCPA is a question of fact”). Considering the costs of defense and the

possibility, however remote, that in the event the plaintiff prevails the defendant will have to pay

those fees as well, it is not difficult to see why many debt collectors are willing to pay $1,000 in

an attempt to put a stop to the accumulation of attorneys’ fees by either side.

                                                 11

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 11 of 15 Document 57
       Given these operative forces, the settlement in this case is not a sign of great success. Two

additional considerations lead the court to conclude that success here was limited. Gould initially

requested but then withdrew her motion for class certification. Had she prevailed on behalf of a

class consisting of all those who received the letter, both the amount of the recovery and the effect

of settlement would have been far greater. Gould’s attorneys also spent a significant amount of

time in an effort to obtain an award substantially in excess of what the court finds reasonable. At

least in these respects, her case met with limited success.

       Turning to the next factor the court is to consider, the central issue in the case was not

complex. Only three pages of the nine-page complaint were specific to Gould’s claim; the

remainder paraphrased pertinent provisions of the FDCPA and the essential elements of a Rule 23

class action. The crucial evidence was part of a single sentence in a one-page letter. See, e.g.,

Cooper v. Retrieval-Masters Creditors Bureau, Inc., 338 F. Supp. 3d 729, 736 (N.D. Ill. 2018)

(“As RMCB correctly observes, this was a ‘simple case.’ Doc. 112 at 8. The complaint was not

quite five pages long, Doc. 1; the crucial evidence was a single sentence in a single, one-page

letter, Doc. 1-1 at 6; and the jury ultimately heard from just one witness, Cooper himself.

Moreover, garden variety FDCPA cases like this one can be resolved largely through forms and

existing boilerplate.” (internal citation omitted)).    After the motion to certify a class was

withdrawn, the case settled for a dollar more than the maximum amount of statutory damages, an

amount far less than the costs of litigation. Had it not been for the class action allegations, the

case might well have settled even earlier.

       Finally, concerning the public interest served by the case, the court is unable to discern

any. In fact, it is unclear whether the court even had standing in the case, given that Gould has not

alleged that she suffered any injury and sought only statutory damages. Although attorneys have



                                                 12

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 12 of 15 Document 57
been bringing cases alleging bare violations of the FDCPA based on similar letters for years, the

Seventh Circuit currently has several appeals pending before it raising that very issue in light of

the Supreme Court’s decision in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016). At least three of

those appeals are from this court: Larkin v. Finance Systems of Green Bay, Inc., No. 18-3582;

Sandri v. Finance Systems of Green Bay, Inc., No. 19-1557; and Bazile v. Finance Systems of

Green Bay, Inc., No. 19-1298. Whether or not the court determines that Article III standing exists,

the plain fact is that Gould suffered no actual harm, financial or emotional, and the $1,001 that

Monarch agreed to pay her was pure windfall.

       Even assuming Article III standing does exist, it is difficult to discern what public benefit

is derived from her case. As other courts have observed, there is a serious question whether such

cases further the important purposes Congress intended the FDCPA to serve:

       The instant case, together with many of the FDCPA cases on my docket, suggests
       that the FDCPA is being privately enforced mostly on the hyper-technical margins
       of permissible collection activity. We have drifted quite far from the truly awful
       collection practices—threatening violence, disclosing a consumer’s personal affairs
       to others, impersonating public officials—that prompted Congress to enact the
       FDCPA. See S. Rep. 95-382, at 2 (1977). We are no longer deterring collection
       companies from abusing, tricking, and misleading debtors into making payments
       that they do not have to or would not want to make if they had the relevant facts.
       The courts are to some extent simply burdening the collection industry with a
       continuing portfolio of litigation that potentially raises the cost of credit for all
       consumers.

Islam v. Am. Recovery Serv. Inc., No. 17-CV-4228, 2017 WL 4990570, at *3 (E.D.N.Y. Oct. 31,

2017). At least in Islam, an actual violation of the FDCPA was shown. In this case, it appears

from more recent decisions of the Seventh Circuit that no violation even occurred.

       Recall that Gould’s claim was that Monarch’s letter was misleading because it stated her

balance “as of” the date of the letter was $932.30. Gould alleged that the letter was materially

misleading to the unsophisticated consumer because it created “a false sense of urgency that if the



                                                13

       Case 1:18-cv-01282-WCG Filed 11/10/20 Page 13 of 15 Document 57
debt is not promptly paid it will increase substantially and without notice. Compl. at ¶ 33.      In

Koehn v. Delta Outsource Group, Inc., the court rejected the argument that a letter using the phrase

“current balance” to indicate the amount of a “static” debt violated the FDCPA because it

suggested it could increase over time. In so ruling, the court noted:

       Dunning letters can comply with the Fair Debt Collection Practices Act without
       answering all possible questions about the future. A lawyer’s ability to identify a
       question that a dunning letter does not expressly answer (“Is it possible the balance
       might increase?”) does not show the letter is misleading, even if a speculative guess
       to answer the question might be wrong.

939 F.3d 863, 865 (7th Cir. 2019). And more recently in Degroot v. Client Services, Inc., the court

rejected a similar argument that a letter showing the amount of the debt with a zero next to the

entry for interest did not improperly suggest that interest would be charged:

       That interest and fees are no longer being added to one’s account does not guarantee
       that they never will be, because there is no way—unless the addition is a legal or
       factual impossibility—to know what may happen in the future. That is why a
       statement in a dunning letter that relates only to the present reality and is completely
       silent as to the future generally does not run afoul of the FDCPA.

977 F.3d 656, - - - (7th Cir. 2020).

       These cases strongly suggest that, had Monarch persisted in its defense, it would likely

have prevailed. For the reasons set forth above, however, continuing to incur attorney’s fees over

a $1,000 claim was not a prudent business decision. Monarch chose to settle, but this does not

mean the lawsuit furthered any public interest. In fact, as Judge Cogan suggested in Islam, such

lawsuits may harm the public interest by raising the cost of credit for all consumers. 2017 WL

4990570, at *3.

       This is not intended to cast aspersions on Gould’s attorneys.            They are zealously

representing their clients in accordance with the rules and incentives that Congress and the courts

have created in their enactment and interpretation of the FDCPA. The fact that counsel’s work in



                                                 14

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 14 of 15 Document 57
this case served their interests and those of their clients, rather than those of the public, may be a

reason to not upwardly adjust the lodestar amount. But it is not a reason to reduce it. Private

attorneys do not work for the public. They serve their clients and their fees should not be reduced

because the result in their case does not further the public interest. Nevertheless, considering the

limited success and the relatively straightforward nature of the case, I conclude that an additional

reduction of 50% is appropriate. I conclude in the exercise of my discretion that a total fee of

$21,800.56 is reasonable. This amount, plus costs in the amount of $1,503.21 shall be awarded.

                                          CONCLUSION

        For the reasons stated above, the court finds that Gould’s motion for attorneys’ fees (Dkt.

No. 42) is GRANTED-IN-PART and DENIED-IN-PART. Gould is awarded $21,800.56 in fees

and $1,503.21 in costs. Gould’s motion to restrict the First Primer Bank Declaration (Dkt. No. 56)

is GRANTED. Exhibit 8 to the declaration of Andrew Thomasson (Dkt. No. 55-8) will remain

restricted.

        SO ORDERED at Green Bay, Wisconsin this 10th day of November, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 15

        Case 1:18-cv-01282-WCG Filed 11/10/20 Page 15 of 15 Document 57
